            Case 2:20-cv-01389-RAJ-BAT Document 16 Filed 11/19/20 Page 1 of 2




 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7   DARLIN GRAY,
 8                               Plaintiff,                 CASE NO. 2:20-cv-01389 RAJ-BAT

 9           v.                                             ORDER GRANTING STIPULATED
                                                            EXTENSION OF DEADLINES
10   TWITTER INC,

11                               Defendant.

12
            Based on the Stipulation of Plaintiff Darlin Gray and Defendant Twitter, Inc. (“Twitter”),
13
     and Twitter’s representation that it intends to file a motion to dismiss (Dkt. 15, p. 2), the Court
14
     ORDERS as follows:
15
            1.      Twitter shall file a motion to dismiss by December 7, 2020 (and note it for
16
     consideration on February 11, 2021); Plaintiff’s response is due by January 21, 2021; and
17
     Twitter’s Reply is due by February 11, 2021;
18
            2.      Pending resolution of Twitter’s forthcoming motion to dismiss, the following
19
     deadlines shall be stayed as follows:
20
                    a)     The parties’ FRCP 26(f) conference, initial disclosures, and the
21                  combined joint status report shall be stayed until thirty (30) days after this
                    Court enters an order on Twitter’s forthcoming motion to dismiss;
22
                    b)      All discovery shall be stayed for thirty (30) days after this Court
23                  enters an order on Twitter’s forthcoming motion to dismiss.



     ORDER GRANTING STIPULATED
     EXTENSION OF DEADLINES - 1
            Case 2:20-cv-01389-RAJ-BAT Document 16 Filed 11/19/20 Page 2 of 2




 1                  c)      The parties’ deadline to file a motion for determination under Fed.
                    R. Civ. P. 23(c)(1), as to whether the case is to be maintained as a class
 2                  action shall be stayed until 120 days after resolution of Twitter’s motion
                    to dismiss.
 3
            3.      During the thirty (30) days after this Court enters an order on Twitter’s
 4
     forthcoming motion to dismiss, the parties shall meet and confer with a view towards agreeing
 5
     upon and proposing to the Court a schedule for any further proceedings in this matter, including
 6
     specific dates or deadlines for the matters set forth in Paragraph 2 above.
 7
            DATED this 19th day of November, 2020.
 8

 9

10
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING STIPULATED
     EXTENSION OF DEADLINES - 2
